UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2590


JOHANNA FOLAKE FAPOHUNDA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 28, 2016                  Decided:   August 3, 2016


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


April Cockerham, PRICE BENOWITZ LLP, Washington, D.C., for
Petitioner.   Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, M. Jocelyn Lopez Wright, Senior Litigation
Counsel, Margot L. Carter, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Johanna Folake Fapohunda, a native of the Netherlands and a

citizen of Nigeria, petitions for review of an order of the Board

of Immigration Appeals (Board) dismissing her appeal from the

immigration judge’s decision finding her removable under 8 U.S.C.

§ 1227(a)(3)(D)(i) (2012) (providing that an alien “who falsely

represents, or has falsely represented, himself to be a citizen of

the United States for any purpose or benefit under this chapter

. . . or any Federal or State law is deportable”).

     The Government bears the burden of establishing by clear and

convincing evidence that Fapohunda is removable.           See 8 U.S.C.

§ 1229a(c)(3)(A) (2012).       Based on our review of the record, we

agree that the Government met its burden of proof.              Fapohunda

pleaded   guilty   and   was   convicted   of   falsely   and   willfully

representing herself to be a citizen of the United States, in

violation of 18 U.S.C. § 911 (2012), and admitted in the Statement

of the Offense that she did so in order to deceive the government

of the District of Columbia into believing that she could lawfully

work for them. She further admitted that her false representations

“were not the product of any accident, negligence or mistake.”

(E.R. 315).   Despite Fapohunda’s arguments to the contrary, the

agency cannot go behind the criminal judgment and consider an

alien’s collateral attack on her conviction.         Veloz-Luvevano v.

Lynch, 799 F.3d 1308, 1314 (10th Cir. 2015); Abiodun v. Gonzales,

                                    2
461 F.3d 1210, 1217 (10th Cir. 2006); Olivera-Garcia v. INS, 328
F.3d 1083, 1086 (9th Cir. 2003); Zinnanti v. INS, 651 F.2d 420,

421 (5th Cir. 1981).

     We therefore deny the petition for review for the reasons

stated by the Board.   In re Fapohunda (B.I.A. Dec. 2, 2015).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                   PETITION DENIED




                                3